           CASE 0:21-cv-01332-PJS-DTS Doc. 21 Filed 07/08/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 MICHAEL J. LINDELL,                                Case No. 21‐CV‐1332 (PJS/DTS)

                Plaintiff,

 v.                                                              ORDER

 US DOMINION, INC.; DOMINION
 VOTING SYSTEMS, INC.; DOMINION
 VOTING SYSTEMS CORPORATION;
 SMARTMATIC USA CORP.;
 SMARTMATIC INTERNATIONAL
 HOLDING B.V.; SGO CORPORATION
 LIMITED,

                Defendants.

       Based on plaintiff’s letter [ECF No. 20] requesting clarification of the Court’s

order staying this case [ECF No. 19], IT IS HEREBY ORDERED THAT plaintiff may,

without violating the stay order, file waivers of service from the Smartmatic

defendants,1 or, alternatively, institute formal service of process on those defendants

and file the returns of service.


 Dated: July 8, 2021                           s/Patrick J. Schiltz
                                               Patrick J. Schiltz
                                               United States District Judge




       1
      Smartmatic USA Corp., Smartmatic International Holding B.V., and SGO
Corporation Limited.
